Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected.
	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
generating at least one raw data subset based on a set of raw data;

determining at least one continuous section for each of the at least one raw data subset; and

generating a first training data set by generating a serialized training data, based on each of the at least one continuous section.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory computer readable medium storing a computer program, wherein the computer program includes instructions to perform following steps for data processing when the computer program is executed by one or more processors, the steps comprising…” Therefore, it is a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:
raw data
raw data subset 
continuous section
training data set
serialized training data

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claim contains no “additional elements”.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claim contains no “additional elements”.

	The claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

recognizing at least one raw data which is a vector having at least one type of an environmental factor and time as elements from the set of raw data; and

generating the at least one raw data subset comprising the at least one raw data recognized.

	Applicant’s Claim 2 merely teaches “raw” unprocessed data and “subsets” of such pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

wherein the at least one raw data subset includes at least one raw data which is continuously expressed in a coordinate space without disconnection.

	Applicant’s Claim 3 merely teaches continuous “raw” unprocessed data that is expressed in a “coordinate space”, which is a term that includes purely mathematical vector spaces, but is a much less limited term. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

determining at least one serialization point based on a start point and an end point of each of the at least one continuous section; and

generating the serialized training data based on the at least one serialization point.

	Applicant’s Claim 4 merely teaches a subset of unprocessed data and “training data” which may be purely mathematical unprocessed data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

determining a first serialization interval and a second serialization interval for each of the at least one continuous section; and

determining a point which is spaced apart from the start point by the first serialization interval in a time axis direction and is spaced apart from the start point by the second serialization interval in a direction of an axis of environmental factor as a serialization point.

	Applicant’s Claim 5 merely teaches intervals of unprocessed data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

determining the first serialization interval and the second serialization interval based on a length of each of the at least one continuous section.

	Applicant’s Claim 6 merely teaches intervals of unprocessed data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

determining the first serialization interval and the second serialization interval based on a predetermined ratio of a length of each of the at least one continuous section.

	Applicant’s Claim 7 merely teaches intervals of unprocessed data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

determining the first serialization interval and the second serialization interval based on a selected ratio of a length of each of the at least one continuous section.

	Applicant’s Claim 8 merely teaches intervals of unprocessed data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

generating a plurality of data points connecting the at least one serialization point.

	Applicant’s Claim 9 merely teaches intervals of unprocessed data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

training an environmental factor control automation model by using the first training data set;

evaluating performance of the environmental factor control automation model; and

determining whether to terminate training of the environmental factor control automation model based on a result of performance evaluating.

	Applicant’s Claim 10 merely teaches the “training” of an unspecified “model” using unspecified data for an unspecified purpose. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

training the environmental factor control automation model based on the first training data set to derive a value of the environmental factor according to time, and wherein the environmental factor control automation model is a recurrent neural network.

	Applicant’s Claim 11 merely teaches the embodiment where the claimed “model” is in the form of a “neural network”, which is an “additional element”. The neural network is not used to calculate anything at all. Further, so-called “environmental control” need not refer to any non-virtual environment or any non-software “environment” outside of the computer. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

evaluating performance of the environmental factor control automation model by using a verification data set and a test data set.

	Applicant’s Claim 12 merely teaches the evaluation of the performance of an unspecified model on unspecified data for an unspecified field of use. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

evaluating the performance of the environmental factor control automation model by comparing values of environmental factors according to time generated by the environmental factor control automation model, with values of control factors included in the verification data set and the test data set.

	Applicant’s Claim 13 merely teaches the evaluation of the performance of an unspecified model on unspecified data for an unspecified field of use. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

terminating training of the environmental factor control automation model when a Mean Square Error (MSE) value of the serialized training data is equal to or lower than a predetermined reference.

	Applicant’s Claim 14 merely teaches a method of terminating an unspecified training method for an unspecified model training on unspecified data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

terminating training of the environmental factor control automation model when a MSE value of the serialized training data is equal to or lower than a selected reference.

	Applicant’s Claim 15 merely teaches a method of terminating an unspecified training method for an unspecified model training on unspecified data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

determining at least one of a third serialization interval which differ from a first serialization interval of each of the at least one continuous section, or a fourth serialization interval which differ from a second serialization interval when the result of the performance evaluating does not satisfy a performance reference; and

determining to generate a second training data set based on at least one of the third serialization interval or the fourth serialization interval.

	Applicant’s Claim 16 merely teaches intervals of pure data that is unspecified. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. An apparatus for environmental factor control automation, comprising…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:
raw data
raw data subset 
continuous section
training data set
serialized training data

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claims contain the following “additional elements”:
	(1) A memory
	(2) A processor


	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0046] According to the embodiment of the present disclosure, the memory 120 may store a predetermined type of information generated or determined by the processor 110 and a predetermined type of information received by a network unit. According to the embodiment of the present disclosure, the memory 120 may include at least one type of storage medium among a flash memory type, a hard disk type, a multimedia card micro type, a card type of memory (for example, an SD or XD memory), a Random Access Memory (RAM), a Static Random Access Memory (SRAM), a Read-Only Memory (ROM), an Electrically Erasable Programmable Read-Only Memory (EEPROM), a Programmable Read-Only Memory (PROM), a magnetic memory, a magnetic disk, and an optical disk.

	Further, it recites:

[0170] The computer readable storage medium includes a Random Access Memory (RAM), a Read Only Memory (ROM), an Electrically Erasable and Programmable ROM (EEPROM), a flash memory, or other memory technologies, a Compact Disc (CD)-ROM, a Digital Video Disk (DVD), or other optical disk storage devices, a magnetic cassette, a magnetic tape, a magnetic disk storage device, or other magnetic storage device, or other predetermined media, which are accessible by a computer and are used for storing desired information, but is not limited thereto.

	Further, it recites:

[0185] Various embodiments presented herein may be implemented by a method, a device, or a manufactured article using a standard programming and/or engineering technology. A term "manufactured article" includes a computer program, a carrier, or a medium accessible from a predetermined computer-readable storage device. For example, the computer-readable storage medium includes a magnetic storage device (for example, a hard disk, a floppy disk, and a magnetic strip), an optical disk (for example, a CD and a DVD), a smart card, and a flash memory device (for example, an EEPROM, a card, a stick, and a key drive), but is not limited thereto. Further, various storage media presented herein include one or more devices and/or other machine-readable media for storing information. It shall be understood that a specific order or a hierarchical structure of the operations included in the presented processes is an example of illustrative accesses. It shall be understood that a specific order or a hierarchical structure of the operations included in the processes may be rearranged within the scope of the present disclosure based on design priorities. The accompanying method claims provide various operations of elements in a sample order, but it does not mean that the claims are limited to the presented specific order or hierarchical structure.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0045] The processor 110 may be formed of one or more cores, and may include a processor, such as a central processing unit (CPU), a general-purpose graphics processing unit (GPGPU), and a tensor processing unit (TPU) of the computing device, for performing a data analysis and deep learning. The processor 110 may read a computer program stored in the memory 120 and process data for machine learning according to an embodiment of the present disclosure. According to the embodiment of the present disclosure, the processor 110 may perform computation for training a neural network. The processor 110 may perform a calculation, such as processing of input data for training in Deep Learning (DN), extraction of a feature from input data, an error calculation, and updating of a weight of the neural network by using backpropagation, for training the neural network. At least one of the CPU, GPGPU, and TPU of the processor 110 may process training of a network function. For example, the CPU and the GPGPU may process training of the network function and data classification by using a network function together. Further, in the embodiment of the present disclosure, the training of the network function and the data classification by using a network function may be processed by using the processors of the plurality of computing devices together. Further, the computer program executed in the computing device according to the embodiment of the present disclosure may be a CPU, GPGPU, or TPU executable program.

	Further, it recites:

[0167] In general, a program module includes a routine, a program, a component, a data structure, and the like performing a specific task or implementing a specific abstract data form. Further, those skilled in the art will appreciate well that the method of the present disclosure may be carried out by a personal computer, a hand-held computing device, a microprocessor-based or programmable home appliance (each of which may be connected with one or more relevant devices and be operated), and other computer system configurations, as well as a single-processor or multiprocessor computer system, a mini computer, and a main frame computer.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claims contain the following “additional elements”:
	(1) A memory
	(2) A processor

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0046] According to the embodiment of the present disclosure, the memory 120 may store a predetermined type of information generated or determined by the processor 110 and a predetermined type of information received by a network unit. According to the embodiment of the present disclosure, the memory 120 may include at least one type of storage medium among a flash memory type, a hard disk type, a multimedia card micro type, a card type of memory (for example, an SD or XD memory), a Random Access Memory (RAM), a Static Random Access Memory (SRAM), a Read-Only Memory (ROM), an Electrically Erasable Programmable Read-Only Memory (EEPROM), a Programmable Read-Only Memory (PROM), a magnetic memory, a magnetic disk, and an optical disk.

	Further, it recites:

[0170] The computer readable storage medium includes a Random Access Memory (RAM), a Read Only Memory (ROM), an Electrically Erasable and Programmable ROM (EEPROM), a flash memory, or other memory technologies, a Compact Disc (CD)-ROM, a Digital Video Disk (DVD), or other optical disk storage devices, a magnetic cassette, a magnetic tape, a magnetic disk storage device, or other magnetic storage device, or other predetermined media, which are accessible by a computer and are used for storing desired information, but is not limited thereto.

	Further, it recites:

[0185] Various embodiments presented herein may be implemented by a method, a device, or a manufactured article using a standard programming and/or engineering technology. A term "manufactured article" includes a computer program, a carrier, or a medium accessible from a predetermined computer-readable storage device. For example, the computer-readable storage medium includes a magnetic storage device (for example, a hard disk, a floppy disk, and a magnetic strip), an optical disk (for example, a CD and a DVD), a smart card, and a flash memory device (for example, an EEPROM, a card, a stick, and a key drive), but is not limited thereto. Further, various storage media presented herein include one or more devices and/or other machine-readable media for storing information. It shall be understood that a specific order or a hierarchical structure of the operations included in the presented processes is an example of illustrative accesses. It shall be understood that a specific order or a hierarchical structure of the operations included in the processes may be rearranged within the scope of the present disclosure based on design priorities. The accompanying method claims provide various operations of elements in a sample order, but it does not mean that the claims are limited to the presented specific order or hierarchical structure.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0045] The processor 110 may be formed of one or more cores, and may include a processor, such as a central processing unit (CPU), a general-purpose graphics processing unit (GPGPU), and a tensor processing unit (TPU) of the computing device, for performing a data analysis and deep learning. The processor 110 may read a computer program stored in the memory 120 and process data for machine learning according to an embodiment of the present disclosure. According to the embodiment of the present disclosure, the processor 110 may perform computation for training a neural network. The processor 110 may perform a calculation, such as processing of input data for training in Deep Learning (DN), extraction of a feature from input data, an error calculation, and updating of a weight of the neural network by using backpropagation, for training the neural network. At least one of the CPU, GPGPU, and TPU of the processor 110 may process training of a network function. For example, the CPU and the GPGPU may process training of the network function and data classification by using a network function together. Further, in the embodiment of the present disclosure, the training of the network function and the data classification by using a network function may be processed by using the processors of the plurality of computing devices together. Further, the computer program executed in the computing device according to the embodiment of the present disclosure may be a CPU, GPGPU, or TPU executable program.

	Further, it recites:

[0167] In general, a program module includes a routine, a program, a component, a data structure, and the like performing a specific task or implementing a specific abstract data form. Further, those skilled in the art will appreciate well that the method of the present disclosure may be carried out by a personal computer, a hand-held computing device, a microprocessor-based or programmable home appliance (each of which may be connected with one or more relevant devices and be operated), and other computer system configurations, as well as a single-processor or multiprocessor computer system, a mini computer, and a main frame computer.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “18. A non-transitory computer-readable medium storing data structure corresponding to a parameter of neural network where at least a part is updated during a training process, wherein an operation of the neural network is based on at least a part of the parameter, the training process comprising…” Therefore, it is a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 18 that recite abstract ideas?

	YES. The following limitations in Claim 18 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:
raw data
raw data subset 
continuous section
training data set
serialized training data

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

	Applicant’s claim contains no “additional elements”.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	Applicant’s claim contains no “additional elements”.

	The claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-13 and 16-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Beddo, et al. (Patent Application Number: 14/137,037; Pub. Number: US 2020/0090195 A1; Dated: 19 MAR 2020), in its entirety. Specifically:

Claim 1
           Claim 1's ''generating at least one raw data subset based on a set of raw data;'' is anticipated by Beddo, et al., paragraph [0044], where it recites:

[0044] Additionally, different input and reservoir matrices can also be calculated using linear systems. In particular, once an first input matrix Win  160 and reservoir matrix Wreservoir  165 have been chosen and the neural network 100 has been trained using a training data set, an input history and state history is inherently generated which represents the historical values of both input layer 105 (i.e., function u(n)) and dynamic reservoir 110 (i.e., function x(n)). This input history and state history can be used to create a linear system that can be solved with mild Tikhonov regularization to generate a new input matrix Win  160 and new reservoir matrix Wreservoir  165. These new matrices can subsequently be used to create a different neural network model. Solving a linear system according to this method is the equivalent of imposing Gaussian priors on the weights of the original input matrix Win  160 and reservoir matrix Wreservoir  165. Thus, the new input matrix Win  160 and new Wreservoir  165, which are generated according to the linear solve, improve the generalization capability of a neural network model.

           Claim 1's ''determining at least one continuous section for each of the at least one raw data subset; and'' is anticipated by Beddo, et al., paragraph [0095], where it recites:

[0095] Although the embodiment of the invention described in connection with FIG. 4 is one in which product information is collected on a weekly basis and forecasting data is determined on a weekly basis, in other embodiments, such collection of product information and determination of forecasting data may occur at any other time interval (e.g., hourly, weekly, monthly, or continuously).

           Claim 1's ''generating a first training data set by generating a serialized training data, based on each of the at least one continuous section.'' is anticipated by Beddo, et al., paragraph [0044], where it recites:

[0044] Additionally, different input and reservoir matrices can also be calculated using linear systems. In particular, once an first input matrix Win  160 and reservoir matrix Wreservoir  165 have been chosen and the neural network 100 has been trained using a training data set, an input history and state history is inherently generated which represents the historical values of both input layer 105 (i.e., function u(n)) and dynamic reservoir 110 (i.e., function x(n)). This input history and state history can be used to create a linear system that can be solved with mild Tikhonov regularization to generate a new input matrix Win  160 and new reservoir matrix Wreservoir  165. These new matrices can subsequently be used to create a different neural network model. Solving a linear system according to this method is the equivalent of imposing Gaussian priors on the weights of the original input matrix Win  160 and reservoir matrix Wreservoir  165. Thus, the new input matrix Win  160 and new Wreservoir  165, which are generated according to the linear solve, improve the generalization capability of a neural network model.

Claim 2
           Claim 2's ''recognizing at least one raw data which is a vector having at least one type of an environmental factor and time as elements from the set of raw data; and'' is anticipated by Beddo, et al., paragraph [0027], where it recites:

[0027] As one of skill in the art will appreciate, input layer 105 may comprise any number of input units and is not limited to the embodiment depicted in FIG. 1. The value of the input layer 105 is represented by the function u(n), which is a mathematical function that represents one or more conditions over a period of time (each condition being an input unit). The function u(n) can be expressed as an input vector of all of the input units in input layer 105. Input units 120, 125, and 130 are each connected to dynamic reservoir 110 through weighted input matrix Win  160. The weighted input matrix Win  160 provides fit coefficient vectors from the input layer 105 to the dynamic reservoir 110 to obtain generalized cross validation. In other words, neural network 100 is able to identify the input units that represent variables that previously had a greater effect on the predictive output of neural network 100 and, via weighted input matrix Win  160, weigh those input units accordingly. Similarly, neural network 100 is able to identify the input units that represent variables that previously had a lesser effect on the predictive output of neural network 100 and through weighted input matrix Win  160, weigh those input units accordingly.

	Further, it is anticipated by Beddo, et al., paragraph [0041], where it recites:

[0041] Secondly, another method for reducing the size of an input vector is achieved through the use of a genetic algorithm. When a neural network training set is too small to sufficiently express the correlations between inputs, the use of a genetic algorithm is especially useful for expressing what input units are most relevant for neural network 100. In this instance, the genetic algorithm is constructed so that its genome is a bit flag expressing all of the input units that comprise the input vector. This genetic algorithm is further constructed so that its fitness function is the prediction accuracy of a validation set of data for neural network 100. Thus, in this manner, one can use the genetic algorithm to filter a given input vector to identify and keep only the input units with the greatest predictability, where such filtering is based on the prediction accuracy of a preexisting validation set of data. Similar to the use of random vector projections, the use of a genetic algorithm can be used to reduce the size of input data, which improves the performance of the neural network 100. In some embodiments, minimum description length metrics are also used to evaluate the fitness of inputs selected by the genetic algorithm.

           Claim 2's ''generating the at least one raw data subset comprising the at least one raw data recognized.'' is anticipated by Beddo, et al., paragraph [0041], where it recites:

[0041] Secondly, another method for reducing the size of an input vector is achieved through the use of a genetic algorithm. When a neural network training set is too small to sufficiently express the correlations between inputs, the use of a genetic algorithm is especially useful for expressing what input units are most relevant for neural network 100. In this instance, the genetic algorithm is constructed so that its genome is a bit flag expressing all of the input units that comprise the input vector. This genetic algorithm is further constructed so that its fitness function is the prediction accuracy of a validation set of data for neural network 100. Thus, in this manner, one can use the genetic algorithm to filter a given input vector to identify and keep only the input units with the greatest predictability, where such filtering is based on the prediction accuracy of a preexisting validation set of data. Similar to the use of random vector projections, the use of a genetic algorithm can be used to reduce the size of input data, which improves the performance of the neural network 100. In some embodiments, minimum description length metrics are also used to evaluate the fitness of inputs selected by the genetic algorithm.

Claim 3
           Claim 3's ''The non-transitory computer readable medium according to claim 1, wherein the at least one raw data subset includes at least one raw data which is continuously expressed in a coordinate space without disconnection.'' is anticipated by Beddo, et al., paragraph [0095], where it recites:

[0095] Although the embodiment of the invention described in connection with FIG. 4 is one in which product information is collected on a weekly basis and forecasting data is determined on a weekly basis, in other embodiments, such collection of product information and determination of forecasting data may occur at any other time interval (e.g., hourly, weekly, monthly, or continuously).

Claim 4
           Claim 4's ''determining at least one serialization point based on a start point and an end point of each of the at least one continuous section; and'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.

	“Serialization” or sampling in the prior art may be performed at any frequency starting at any point in the data.

           Claim 4's ''generating the serialized training data based on the at least one serialization point.'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.

	“Serialization” or sampling in the prior art may be performed at any frequency starting at any point in the data.

Claim 5
           Claim 5's ''determining a first serialization interval and a second serialization interval for each of the at least one continuous section; and'' is anticipated by Beddo, et al., paragraph [0142], where it recites:

[0142] As one of skill in the art will appreciate, the process flow depicted in FIG. 7 may be repeated by the retailer at any interval of time. For instance, in some embodiments of the invention, the retailer may supply forecasting apparatus 704 with a continuous stream of sales data for Consumer Product Z, which would replace the one-time uploading of sales data that is depicted in block 708. In other embodiments, the retailer may supply forecasting apparatus 704 with sales data on a daily, weekly, monthly, etc. basis. Furthermore, the retailer may regularly input additional product information to forecasting apparatus 704 at various intervals. For example, the retailer may, on a weekly basis, input its updated advertising and/or promotion schedule for Consumer Product Z into forecasting apparatus 704. Whenever forecasting apparatus 704 determines new forecasting data based upon this updated product information (whether automatically or upon the request of retailer), the new forecasting data will be more accurate. Further the forecasting apparatus 704 adapts by comparing its forecasting data to actual sales during a certain period of time. As discussed in relation to FIG. 1, through the continual comparison of sales forecasts to actual sales (as well as the continual input of product information), the neural network is able to learn which variables and conditions have a greater effect on the sale of the product, and thus, produce forecasting data with greater accuracy.

           Claim 5's ''determining a point which is spaced apart from the start point by the first serialization interval in a time axis direction and is spaced apart from the start point by the second serialization interval in a direction of an axis of environmental factor as a serialization point.'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.


Claim 6
           Claim 6's ''determining the first serialization interval and the second serialization interval based on a length of each of the at least one continuous section.'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.

	Note that Applicant does not define “based on”. The “serialization” intervals may be chosen to be within the collected continuous stream. Being a choice within what was collected is one way it may be “based on”.

Claim 7
           Claim 7's ''determining the first serialization interval and the second serialization interval based on a predetermined ratio of a length of each of the at least one continuous section.'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.

	Note that “daily” or “weekly” intervals are even intervals with a ratio of 1:1.

Claim 8
           Claim 8's ''determining the first serialization interval and the second serialization interval based on a selected ratio of a length of each of the at least one continuous section.'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.

	Note that “daily” or “weekly” intervals are even intervals with a ratio of 1:1.

Claim 9
           Claim 9's ''generating a plurality of data points connecting the at least one serialization point.'' is anticipated by Beddo, et al., paragraph [0132], where it recites:

[0132] Lastly, in still some other embodiments (which are not depicted in FIG. 7), forecasting apparatus 704 may obtain and store product information relating to Consumer Product Z from additional third party sources, such as third party data feeds. Such third party data feeds may provide information (historical and/or prospective) such as weather conditions, economic conditions (e.g., stock market values, gas prices) or other types of data that affect the sale or demand of Consumer Product Z. The data feeds may provide this information as part of a continuous data stream, or at any other interval (e.g., daily, weekly, etc.). Accordingly, in some embodiments, forecasting apparatus 704 may include this third party information in the data matrix that is constructed at block 724. In such embodiments, the third party information may not be disclosed to the retailer requesting the forecasting data (i.e., the retailer operating computer 702), but it may nonetheless be used by forecasting apparatus 704 to determine more accurate forecasting data.

	Note that Applicant does not define the word “connected”. Being part of the same data stream is one method of “connection”.

Claim 10
           Claim 10's ''training an environmental factor control automation model by using the first training data set;'' is anticipated by Beddo, et al., paragraph [0036], where it recites:

[0036] Read-out 115 comprises output unit 155, which is the output of the neural network. The value of read-out 115 is represented by the function y(n), which is the numerical matrix representing the output of the neural network. Additionally, neural network 100 also comprises a weighted, feedback connection 175 between the output of read-out 115 and dynamic reservoir 110. Feedback connection 175 is weighted according to weighted feedback matrix Wfeedback  175. The weighted feedback matrix Wfeedback  175 provides ability to meta-permutate—that is, to rapidly respond and adapt to incremental inputs as the value of the input layer changes and as the impact to the overall model is determined. Through the use of Wfeedback  175, neural network 100 changes the relative weights of Wreservoir  165 and Wout  170 based upon the current input units and predictive output of neural network 100. This process actively trains and re-trains the modeling based on the input units and predictive output of neural network 100—thus creating a dynamic system.

           Claim 10's ''evaluating performance of the environmental factor control automation model; and'' is anticipated by Beddo, et al., paragraph [0061], where it recites:

[0061] After the outlier residuals have been removed from the output data, the digital filter is applied to the output data. A double exponential smoothing filter is applied twice to the output data, once to pre-smooth the residuals and a second time to estimate the systematic error in the residuals. This systematic error can be used to then calculate a correction that can be applied to the neural network's output in order to reduce the effect of the residuals.

           Claim 10's ''determining whether to terminate training of the environmental factor control automation model based on a result of performance evaluating.'' is anticipated by Beddo, et al., paragraph [0061], where it recites:

[0061] After the outlier residuals have been removed from the output data, the digital filter is applied to the output data. A double exponential smoothing filter is applied twice to the output data, once to pre-smooth the residuals and a second time to estimate the systematic error in the residuals. This systematic error can be used to then calculate a correction that can be applied to the neural network's output in order to reduce the effect of the residuals.

	If the errors are zero, the corrections end.

Claim 11
           Claim 11's ''training the environmental factor control automation model based on the first training data set to derive a value of the environmental factor according to time, and wherein the environmental factor control automation model is a recurrent neural network.'' is anticipated by Beddo, et al., paragraph [0038], where it recites:

[0038] The recurrent neural networks of the present invention (e.g., neural network 100, etc.) typically fix weights after initialization and then dynamically retrain the weights based on subsequent data. Known neural networks do not fully utilize capabilities to provide a more complete methodology, resulting in outputs that resemble linear combination of internal state variables. The dynamic retraining of neural network 100 creates a feedback loop in which data at a hypothetical time t=0 affects the weights of at least one of Win  160, Wreservoir  165, Wout  170, and Wfeedback  175, which then affects the predictive output of neural network 100 at t=0. Subsequently, as the predictive output at t=0 is compared to the data a time t=1, the feedback loop starts again and the weights of at least one of Win  160, Wreservoir  165, Wout  170, and Wfeedback  175 are readjusted. Thus, unlike linear predictive models and other types of neural networks, which can only provide predictive results assuming basic conditions remain the same, the neural network of the present invention (e.g., neural network 100, etc.) is capable of dynamically adjusting due to changing conditions (or the addition or removal of conditions) and can continue to provide accurate predictive data.

Claim 12
           Claim 12's ''evaluating performance of the environmental factor control automation model by using a verification data set and a test data set.'' is anticipated by Beddo, et al., paragraph [0041], where it recites:

[0041] Secondly, another method for reducing the size of an input vector is achieved through the use of a genetic algorithm. When a neural network training set is too small to sufficiently express the correlations between inputs, the use of a genetic algorithm is especially useful for expressing what input units are most relevant for neural network 100. In this instance, the genetic algorithm is constructed so that its genome is a bit flag expressing all of the input units that comprise the input vector. This genetic algorithm is further constructed so that its fitness function is the prediction accuracy of a validation set of data for neural network 100. Thus, in this manner, one can use the genetic algorithm to filter a given input vector to identify and keep only the input units with the greatest predictability, where such filtering is based on the prediction accuracy of a preexisting validation set of data. Similar to the use of random vector projections, the use of a genetic algorithm can be used to reduce the size of input data, which improves the performance of the neural network 100. In some embodiments, minimum description length metrics are also used to evaluate the fitness of inputs selected by the genetic algorithm.

	Note that the validation set of the prior art anticipates the verification set of the prior art. It is also a set used for testing.

Claim 13
           Claim 13's ''evaluating the performance of the environmental factor control automation model by comparing values of environmental factors according to time generated by the environmental factor control automation model, with values of control factors included in the verification data set and the test data set.'' is anticipated by Beddo, et al., paragraph [0041], where it recites:

[0041] Secondly, another method for reducing the size of an input vector is achieved through the use of a genetic algorithm. When a neural network training set is too small to sufficiently express the correlations between inputs, the use of a genetic algorithm is especially useful for expressing what input units are most relevant for neural network 100. In this instance, the genetic algorithm is constructed so that its genome is a bit flag expressing all of the input units that comprise the input vector. This genetic algorithm is further constructed so that its fitness function is the prediction accuracy of a validation set of data for neural network 100. Thus, in this manner, one can use the genetic algorithm to filter a given input vector to identify and keep only the input units with the greatest predictability, where such filtering is based on the prediction accuracy of a preexisting validation set of data. Similar to the use of random vector projections, the use of a genetic algorithm can be used to reduce the size of input data, which improves the performance of the neural network 100. In some embodiments, minimum description length metrics are also used to evaluate the fitness of inputs selected by the genetic algorithm.

	Note that the validation set of the prior art anticipates the verification set of the prior art. It is also a set used for testing.

Claim 16
           Claim 16's ''determining at least one of a third serialization interval which differ from a first serialization interval of each of the at least one continuous section, or a fourth serialization interval which differ from a second serialization interval when the result of the performance evaluating does not satisfy a performance reference; and'' is anticipated by Beddo, et al., paragraph [0038], where it recites:

[0038] The recurrent neural networks of the present invention (e.g., neural network 100, etc.) typically fix weights after initialization and then dynamically retrain the weights based on subsequent data. Known neural networks do not fully utilize capabilities to provide a more complete methodology, resulting in outputs that resemble linear combination of internal state variables. The dynamic retraining of neural network 100 creates a feedback loop in which data at a hypothetical time t=0 affects the weights of at least one of Win  160, Wreservoir  165, Wout  170, and Wfeedback  175, which then affects the predictive output of neural network 100 at t=0. Subsequently, as the predictive output at t=0 is compared to the data a time t=1, the feedback loop starts again and the weights of at least one of Win  160, Wreservoir  165, Wout  170, and Wfeedback  175 are readjusted. Thus, unlike linear predictive models and other types of neural networks, which can only provide predictive results assuming basic conditions remain the same, the neural network of the present invention (e.g., neural network 100, etc.) is capable of dynamically adjusting due to changing conditions (or the addition or removal of conditions) and can continue to provide accurate predictive data.

           Claim 16's ''determining to generate a second training data set based on at least one of the third serialization interval or the fourth serialization interval.'' is anticipated by Beddo, et al., paragraph [0038], where it recites:

[0038] The recurrent neural networks of the present invention (e.g., neural network 100, etc.) typically fix weights after initialization and then dynamically retrain the weights based on subsequent data. Known neural networks do not fully utilize capabilities to provide a more complete methodology, resulting in outputs that resemble linear combination of internal state variables. The dynamic retraining of neural network 100 creates a feedback loop in which data at a hypothetical time t=0 affects the weights of at least one of Win  160, Wreservoir  165, Wout  170, and Wfeedback  175, which then affects the predictive output of neural network 100 at t=0. Subsequently, as the predictive output at t=0 is compared to the data a time t=1, the feedback loop starts again and the weights of at least one of Win  160, Wreservoir  165, Wout  170, and Wfeedback  175 are readjusted. Thus, unlike linear predictive models and other types of neural networks, which can only provide predictive results assuming basic conditions remain the same, the neural network of the present invention (e.g., neural network 100, etc.) is capable of dynamically adjusting due to changing conditions (or the addition or removal of conditions) and can continue to provide accurate predictive data.

Claim 17
           Claim 17's ''a memory; and'' is anticipated by Beddo, et al., paragraph [0097], where it recites:

[0097] The forecasting apparatus 530 generally includes a processor 532 communicably coupled to such devices as communication interface 534 and memory 536. The processor 532 and other processors described herein may generally include circuitry for implementing communication and/or logic functions of the forecasting apparatus 530. For example, the processor 532 may include a digital signal processor device, a microprocessor device, and various analog to digital converters, digital to analog converters, and/or other support circuits. Control and signal processing functions of the forecasting apparatus 530 may be allocated between these devices according to their respective capabilities. The processor 532 thus may also include the functionality to encode and interleave messages and data prior to modulation and transmission. The processor 532 may additionally include an internal data modem. Further, the processor 532 may include functionality to operate one or more software programs or applications, which may be stored as computer-readable code in the memory 536.

           Claim 17's ''a processor;'' is anticipated by Beddo, et al., paragraph [0097], where it recites:

[0097] The forecasting apparatus 530 generally includes a processor 532 communicably coupled to such devices as communication interface 534 and memory 536. The processor 532 and other processors described herein may generally include circuitry for implementing communication and/or logic functions of the forecasting apparatus 530. For example, the processor 532 may include a digital signal processor device, a microprocessor device, and various analog to digital converters, digital to analog converters, and/or other support circuits. Control and signal processing functions of the forecasting apparatus 530 may be allocated between these devices according to their respective capabilities. The processor 532 thus may also include the functionality to encode and interleave messages and data prior to modulation and transmission. The processor 532 may additionally include an internal data modem. Further, the processor 532 may include functionality to operate one or more software programs or applications, which may be stored as computer-readable code in the memory 536.

           Claim 17's ''generating at least one raw data subset based on a set of raw data;'' is anticipated by Beddo, et al., paragraph [0044], where it recites:

[0044] Additionally, different input and reservoir matrices can also be calculated using linear systems. In particular, once an first input matrix Win  160 and reservoir matrix Wreservoir  165 have been chosen and the neural network 100 has been trained using a training data set, an input history and state history is inherently generated which represents the historical values of both input layer 105 (i.e., function u(n)) and dynamic reservoir 110 (i.e., function x(n)). This input history and state history can be used to create a linear system that can be solved with mild Tikhonov regularization to generate a new input matrix Win  160 and new reservoir matrix Wreservoir  165. These new matrices can subsequently be used to create a different neural network model. Solving a linear system according to this method is the equivalent of imposing Gaussian priors on the weights of the original input matrix Win  160 and reservoir matrix Wreservoir  165. Thus, the new input matrix Win  160 and new Wreservoir  165, which are generated according to the linear solve, improve the generalization capability of a neural network model.

           Claim 17's ''determining at least one continuous section for each of the at least one raw data subset; and'' is anticipated by Beddo, et al., paragraph [0095], where it recites:

[0095] Although the embodiment of the invention described in connection with FIG. 4 is one in which product information is collected on a weekly basis and forecasting data is determined on a weekly basis, in other embodiments, such collection of product information and determination of forecasting data may occur at any other time interval (e.g., hourly, weekly, monthly, or continuously).

           Claim 17's ''generating a first training data set by generating a serialized training data, based on each of the at least one continuous section.'' is anticipated by Beddo, et al., paragraph [0044], where it recites:

[0044] Additionally, different input and reservoir matrices can also be calculated using linear systems. In particular, once an first input matrix Win  160 and reservoir matrix Wreservoir  165 have been chosen and the neural network 100 has been trained using a training data set, an input history and state history is inherently generated which represents the historical values of both input layer 105 (i.e., function u(n)) and dynamic reservoir 110 (i.e., function x(n)). This input history and state history can be used to create a linear system that can be solved with mild Tikhonov regularization to generate a new input matrix Win  160 and new reservoir matrix Wreservoir  165. These new matrices can subsequently be used to create a different neural network model. Solving a linear system according to this method is the equivalent of imposing Gaussian priors on the weights of the original input matrix Win  160 and reservoir matrix Wreservoir  165. Thus, the new input matrix Win  160 and new Wreservoir  165, which are generated according to the linear solve, improve the generalization capability of a neural network model.

Claim 18
           Claim 18's ''generating at least one raw data subset based on a set of raw data;'' is anticipated by Beddo, et al., paragraph [0044], where it recites:

[0044] Additionally, different input and reservoir matrices can also be calculated using linear systems. In particular, once an first input matrix Win  160 and reservoir matrix Wreservoir  165 have been chosen and the neural network 100 has been trained using a training data set, an input history and state history is inherently generated which represents the historical values of both input layer 105 (i.e., function u(n)) and dynamic reservoir 110 (i.e., function x(n)). This input history and state history can be used to create a linear system that can be solved with mild Tikhonov regularization to generate a new input matrix Win  160 and new reservoir matrix Wreservoir  165. These new matrices can subsequently be used to create a different neural network model. Solving a linear system according to this method is the equivalent of imposing Gaussian priors on the weights of the original input matrix Win  160 and reservoir matrix Wreservoir  165. Thus, the new input matrix Win  160 and new Wreservoir  165, which are generated according to the linear solve, improve the generalization capability of a neural network model.

           Claim 18's ''determining at least one continuous section for each of the at least one raw data subset; and'' is anticipated by Beddo, et al., paragraph [0095], where it recites:

[0095] Although the embodiment of the invention described in connection with FIG. 4 is one in which product information is collected on a weekly basis and forecasting data is determined on a weekly basis, in other embodiments, such collection of product information and determination of forecasting data may occur at any other time interval (e.g., hourly, weekly, monthly, or continuously).

           Claim 18's ''generating a first training data set by generating a serialized training data, based on each of the at least one continuous section.'' is anticipated by Beddo, et al., paragraph [0044], where it recites:

[0044] Additionally, different input and reservoir matrices can also be calculated using linear systems. In particular, once an first input matrix Win  160 and reservoir matrix Wreservoir  165 have been chosen and the neural network 100 has been trained using a training data set, an input history and state history is inherently generated which represents the historical values of both input layer 105 (i.e., function u(n)) and dynamic reservoir 110 (i.e., function x(n)). This input history and state history can be used to create a linear system that can be solved with mild Tikhonov regularization to generate a new input matrix Win  160 and new reservoir matrix Wreservoir  165. These new matrices can subsequently be used to create a different neural network model. Solving a linear system according to this method is the equivalent of imposing Gaussian priors on the weights of the original input matrix Win  160 and reservoir matrix Wreservoir  165. Thus, the new input matrix Win  160 and new Wreservoir  165, which are generated according to the linear solve, improve the generalization capability of a neural network model.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kalman, et al., TRAINREC: A System for Training Feedforward Simple Recurrent Networks Efficiently and Correctly, Washington University, WUCS-93-26, 2000, pp. 1-35 in view of Beddo, et al. (Patent Application Number: 14/137,037; Pub. Number: US 2020/0090195 A1; Dated: 19 MAR 2020) in their entireties. Specifically:

Claim 14
           Claim 14's ''terminating training of the environmental factor control automation model when a Mean Square Error (MSE) value of the serialized training data is equal to or lower than a predetermined reference.'' is not expressly anticipated by Beddo, et al. It is, however, taught by Kalman, et al., page 6, second bullet point, where it recites:

Mean square error stopping criterion. The network can be very wrong on a few important unit activations even when the mean square error is very small. This can lead to poor training especially for categorization problems.

	Rationale -- It would have been obvious for one, at the time of the effective filing date, to substitute the standard MSE stopping criterion of Kalman, et al. fir the unspecified stopping criterion of Beddo, et al. because the MSE criterion reduces errors of the system from the initialized system and terminating training at a reasonable point permits the neural network to be used on data other than training data.

Claim 15
           Claim 15's ''terminating training of the environmental factor control automation model when a MSE value of the serialized training data is equal to or lower than a selected reference.'' is not expressly anticipated by Beddo, et al. It is, however, taught by Kalman, et al., page 6, second bullet point, where it recites:

Mean square error stopping criterion. The network can be very wrong on a few important unit activations even when the mean square error is very small. This can lead to poor training especially for categorization problems.

	Rationale -- It would have been obvious for one, at the time of the effective filing date, to substitute the standard MSE stopping criterion of Kalman, et al. fir the unspecified stopping criterion of Beddo, et al. because the MSE criterion reduces errors of the system from the initialized system and terminating training at a reasonable point permits the neural network to be used on data other than training data.














Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
05 MAY 2022